IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00096-CR

JEFFERY LEROY SADLER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2001-41-C2


                          MEMORANDUM OPINION


      Jeffery Leroy Sadler appealed his conviction for burglary of a habitation. A

motion to dismiss the appeal has now been filed.          Sadler personally signed an

authorization to dismiss the appeal which is attached to the motion to dismiss.

      Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.2(a).

      Further, Sadler’s motion to expedite the issuance of the mandate in this

proceeding is granted. The mandate will issue on the same date as this opinion.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 25, 2011
Do not publish
[CR25]




Sadler v. State                            Page 2